DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 07/16/2022, with respect to claim 22 have been fully considered and are persuasive.  Claims 22 and 25-30 are allowed. 
 
Election/Restrictions
Applicant’s election without traverse of claims 1, 6-17 in the reply filed on 08/11/2020 is acknowledged.

Previous Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. Applicant essentially argues that the amendment to the claims is not disclosed by Mulcahy.
The Examiner respectfully disagrees. It should be noted that the amendment does not extend scope outside of the disclosure of Mulcahy. The amendment essentially sends packets to the another node separate from the original receiving node which is disclosed by Mulcahy in 0045-0047. The claims are given a broad and reasonable interpretation and the claims do not recite a step of retransmission based on dropped or corrupted packets, for example. Thus all of the argued and amended claims/limitations have been met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 22-24 and 26-30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160352800 herein Mulcahy in view of US 20140334375 A1 herein Sugitani.
Claim 1, Mulcahy discloses a consolidated communications device (Fig. 2: 102, 104), comprising: a processor, memory, a plurality of communications interfaces (0014, multiple interface, Bluetooth, Cellular and 802.11 Wi-Fi); 
wherein the device is configured through non-transitory instructions stored on the memory and execute by the processor (inherency – claim 10: storing code) to:
 simultaneously transmit to a first receiving node a data transmission packet from the consolidated communication device as a first data transmission packet on a first communication interface and a second data transmission packet that is the same as the first communication packet on a second communication interface (0054, transmission on multiple interfaces; Fig. 1: 108, 110, transmission to one node), the first and second communication interfaces comprise different communication protocols (0054, transmission of the same packet on multiple interfaces),
resend the data packet to a second receiving node separate from the first receiving node (0045-0047, transmission to another destination and transmission on multiple interfaces of the same packets thus resending) in order to transmit the data packet through a different routing path (intended use/result – the clause in a method claim simply expresses the intended result of a process step positively recited, MPEP 2111.04).
Mulcahy may not explicitly disclose receive an indication of a failure at the first receiving node or a resend request from the first receiving node.
Sugitani discloses receive an indication of a failure at the first receiving node or a resend request from the first receiving node (0014, resend request for failure of received packet). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahy to include retransmission as taught by Sugitani so that the communication efficiency can be improved, and a communication delay can be minimized (0015).

Claim 31, Mulcahy discloses wherein the device is configured through non-transitory instructions stored on the memory and executed by the processor to: resend the data packet to a second receiving node separate from the first receiving node using pre and post routing marks allowing the data transmission packet to traverse the system to a final destination node (Mulcahy discloses IP communications where it is conventional to utilize source and destination addresses, thus routing marks).

Claims 6, 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahy in view of Sugitani in view of 20110060669 herein Laves.
Claim 6, Mulcahy may not explicitly disclose the consolidated communication device is configured to resend a data transmission on a different communication interface upon receipt of a retransmit indicator.
Laves discloses the consolidated communication device is configured to resend a data transmission on a different communication interface upon receipt of a retransmit indicator (retransmit missing packets (resend a data transmission) over a new backbone (different communication interface) responding to a request to retransmit (receipt of a retransmit indicator); paragraphs [0046], [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahy to include data retransmission as taught by Laves so as to enable error correction.

Claim 7, Mulcahy may not explicitly disclose the consolidated communication device configured to receive a data packet and determine whether the data packet is a complete data packet. 
Laves discloses the consolidated communication device configured to receive a data packet and determine whether the data packet is a complete data packet (receiving data comprising packets and identifying a missing packet (whether a data packet is a complete data packet); claims 9 and 10 of Laves). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahy to include data retransmission as taught by Laves so as to enable error correction.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahy in view of Sugitani in view of Laves in view of WO 2015027764 (as witnessed by the attached translation) herein Tendyron.
Claim 8, Mulcay in view of Laves may not explicitly disclose the consolidated communications device is configured to send the data packet if the device determines the data packet is a complete data packet. 
Tendyron discloses the device is configured to send the data packet if the device determines the data packet is a complete data packet (the device sends the first data packet if the packet is successfully received after determining the received data packets are complete; page 7, 3rd paragraph - page 8, 1st paragraph). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Mulcahy to include determining the data packet is a complete data packet, as taught by Tendyron, for the benefit of ensuring the accuracy and completion of data transfer so when data, such as video fragments, is retrieved in a distributed storage system, a video can be reconstructed.

Claim 9, Mulcahy may not explicitly disclose the consolidated communication device is configured to wait for a duplicate data packet sent across another of the plurality of communication interfaces.
Laves further discloses the consolidated communication device is configured to wait for a duplicate data packet sent across another of the plurality of communication interfaces (the device waits for a rebroadcast (duplicate) of the missing packet, receives a retransmission over a new backbone, and downloads the missing packet; paragraphs (0046], (0047]; claims 9 and 10 of Laves). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahy to include data retransmission as taught by Laves so as to enable error correction.
Mulcahy does not disclose determining· whether the duplicate packet is a complete data packet. 
Tendyron discloses determining whether the duplicate packet is a complete data packet (receiving the duplicate packet to determine whether to save (complete) the packet; page 11, 3rd and 4th paragraphs). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Mulcahy to include determining whether the duplicate packet is a complete data packet, as taught by Tendyron, for the benefit of ensuring the accuracy and completion of data transfer so when data, such as video fragments, is retrieved in a distributed storage system, a video can be reconstructed. 

Claim 10, Mulcahy may not explicitly disclose  the consolidated communication device is configured to send a resend request if the duplicate data packet is not a complete data packet.
Laves discloses disclose the consolidated communications device of claim 9, and Laves further discloses the consolidated communication device is configured to send a resend request if the duplicate data packet is not a complete data packet (send a request that the missing packet be transmitted down to the device; paragraph (0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahy to include data retransmission as taught by Laves so as to enable error correction.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahy in view of Sugitani in view of Laves in view of US 20170094226 herein WHP.
Claim 11, Mulcahy discloses a system comprising a plurality of consolidated communications devices according to claim 1 (0023, communication devices). however, Mulcahy does not disclose a system of the devices are configured to define a mesh network. 
WHP discloses a system of the devices are configured to define a mesh network (a mesh network of camera towers; paragraph (0220]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Laves to include a mesh network, as taught by WHP, for the benefit of allowing each camera to be independent as a self-contained recording and storage device (WP; paragraph (0221]). 

Claim 12, Mulcahy may not explicitly disclose wherein the system is configured to retransmit a failed data transmission packet between two consolidated communications devices on a different communication interface than an original transmission.
Laves further discloses wherein the system is configured to retransmit a failed data transmission packet between two consolidated communications devices on a different communication interface than an original transmission (retransmit missing packets (failed data transmission) over a new backbone (different communication interface) between devices; paragraphs (0046], (0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahy to include data retransmission as taught by Laves so as to enable error correction.

Claim 13, Mulachy may not explicitly disclose wherein the system is configured to retransmit a failed data transmission packet between two consolidated communications devices on a communication interface as the original transmission and not on the different communication interface. 
Laves further discloses wherein the system is configured to retransmit a failed data transmission packet between two consolidated communications devices on a communication interface as the original transmission and not on the different communication interface (retransmit missing packets (failed data transmission) over the first backbone (original transmission and not on the different communication interface) between devices; paragraphs [0044], (0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahy to include data retransmission as taught by Laves so as to enable error correction.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mulcahy in view of Sugitani in view of Laves in view of WHP in view of US 20130235192 herein Quinn
Claim 15, Mulachy discloses wherein the system is configured to receive the first data transmission packet from one of the plurality of communications devices at another of the plurality of communications devices (Fig. 2: 102, 104, data streams transferred between devices).
Mulcahy may not explicitly disclose the another of the plurality of communications devices configured to send the first data transmission packet on to a third communication device when the first data transmission is determined to be a complete transmission. 
Quinn discloses the another of the plurality of communications devices configured to send the first data transmission packet on to a third communication device (the camera storage nodes produce a message "put" with a key "k", where the message is packet information forwarded from node (first communications device) to node (second communications device) until it reaches the node (third communication device) responsible for the key "k" that stores the data comprising the video fragment; paragraphs (0015], [0021], (0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Mulcahy to include forwarding the transmission packet from a first device to a second device and to a third device, as taught by Quinn, for the benefit of employing a distributed storage system where data is stored at specific nodes (Quinn; Abstract). Although neither Mulcahy, WHP, nor Quinn specifically disclose determining when the first data transmission is determined to be a complete transmission, it would have been obvious to one of ordinary skill in the art at the time of the invention, that the second device would determine the transmission is complete prior to forwarding the data to the third device, in order to detect if there are any missing packets and request a retransmission of missing packets prior to forwarding incomplete data onto another device.

Claim 16, Mulcahy does not disclose wherein the first data transmission is sent to the third communication device before the second data transmission packet is received at the another of the plurality of consolidated devices. 
Quinn discloses wherein the first data transmission is sent to the third communication device (the camera storage nodes produce a message "put" with a key "k", where the message is packet information forwarded from node (first communications device) to node (second communications device) until it reaches the node (third communication device) responsible for the key "k" that stores the data comprising the video fragment; paragraphs (0015], (0021], (0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Mulcahy to include forwarding the transmission packet from a first device to a second device and to a third device, as taught by Quinn, for the benefit of employing a distributed storage system where data is stored at specific nodes (Quinn; Abstract). Although neither Mulcahy, WHP, nor Quinn specifically disclose forwarding the transmission packet to a third device before a second data transmission packet is received t the another of the plurality of consolidated communications devices, since Quinn disclose forwarding one message at a time until it reaches the responsible node (paragraph (0021]), and forwarding multiple video fragments to different nodes in a distributed storage system (paragraph (0024]), it would have been obvious to one of ordinary skill in the art at the time of the invention, that the second device forward the data to the third device prior to receiving a second packet, since it would be unknown when the next packet would be received.

Claim 17, Mulcahy may not explicitly disclose wherein the one of the plurality of consolidated communications devices is configured to resend the data transmission packet to the third consolidated communication device if the one of the plurality consolidated communications devices does not receive a receipt confirmation from the other of the plurality of consolidated communications devices.
Laves discloses wherein the one of the plurality of consolidated communications devices is configured to resend the data transmission packet to the third consolidated communication device if the one of the plurality consolidated communications devices does not receive a receipt confirmation from the other of the plurality of consolidated communications devices (receipt of a retransmit indicator); paragraphs [0046], [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahy to include data retransmission as taught by Laves so as to enable error correction.

Claim 26, as analyzed with respect to the limitations as discussed in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200221518, US 20130336499 and US 20040168199.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mehmood B. Khan/Primary Examiner, Art Unit 2468